DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-21 are pending, with claims 2 and 12 currently amended. Claim 1 is cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/603,816, filed on January 23, 2015.

Specification
Examiner acknowledges the amendment to the title filed on May 18, 2021. The objection to specification in previous Office Action filed on January 25, 2021 is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[AltContent: textbox (Furuie, FIG. 10)]             
    PNG
    media_image1.png
    472
    551
    media_image1.png
    Greyscale


Claims 2, 6-10, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Furuie et al. (US PG-Pub No.: 2015/0053955 A1, hereinafter, “Furuie”), prior art of record, in view of Konuma et al. (US PG-Pub No.: 2001/0019133 A1, hereinafter, “Konuma”), prior art of record.
Regarding claim 2, Furuie discloses a display unit (see Furuie, FIG. 10) comprising:
a drive wire (223, FIG. 10 above; the drive wire 223 comprises source and/or drain of TFT, TFT is to drive the display unit);
a first insulating layer (224, ¶ [0041]) covering the drive wire (223) and in direct contact with at least a portion of the drive wire (223), the first insulating layer (224) including a first connection hole (281, FIG. 10);

a filling member made of an insulating material (226, ¶ [0045]), the filling member (226) including an upper surface with a convex portion (in light of FIG. 1 of instant application, “convex” is interpreted as curved up) above the first wire (225) and being provided in the first connection hole (281, FIG. 10);
a first electrode (227, ¶ [0041]) covering the filling member (226) over the convex portion of the filling member (226), the first electrode (227) being configured to be in direct contact with and electrically connected to the first wiring (225) on a side of the first connection hole from a cross-section perspective (FIG. 10);
a second insulating layer (228, ¶ [0041]) directly atop and in direct contact with the first insulating layer (224) and an end of the first wire (225, FIG. 10; 228 is directly atop an end of 225, and 228 is in direct contact with the end of 225);
a second electrode (230, ¶ [0041]) facing the first electrode (227, FIG. 10); and
a functional layer (229, ¶ [0041]) located between the first electrode (227) and the second electrode (230), the functional layer (229) including a light-emitting layer (¶ [0041]).
Furuie fails to explicitly disclose that the first wire (225) is metal; and the second insulating layer (228) is separated from the filling member (226; note: “separated” is interpreted as “not in direct contact with.”) 
However, Furuie discloses that the first wire (225) is an electrode (¶ [0041]), and the first electrode (227) is made of metal (¶ [0042]).
prima facie obviousness determination. See MPEP § 2144.07.
Furuie is silent regarding that the second insulating layer (228) is separated from the filling member (226).
However, Konuma discloses a display unit (see Konuma, FIG. 2), wherein a second insulating layer (41a, ¶ [0070]) is directly atop and in direct contact with a first insulating layer (39, ¶ [0013]) and an end of a conductive wire (40, ¶ [0063]) provided on the first insulating layer (39) and configured to be electrically connected to a drive wire (37+32, ¶ [0011]) through a connection hole (FIG. 2); and the second insulating layer (41a) is separated form a filling member (41b, FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Furuie’s second insulating layer separated from the filling member, wherein the filling member includes an upper surface with a convex portion, as taught by Konuma, in order to protect the devices (see Konuma, ¶ [0067]). Accordingly, Furuie’s first electrode completely covers the filling member and is in direct contact with the first metal wiring on both side of the connection hole from a cross-section perspective.

claim 6, Furuie in view of Konuma discloses the display unit according to claim 2, wherein the light-emitting layer (229) emits a white light (Furuie, ¶ [0041]).

Regarding claim 7, Furuie in view of Konuma discloses the display unit according to claim 2, wherein the first electrode (227) is electrically connected to the metal wiring (225) on both sides of the connection hole (281) from a cross-section perspective (see statement above regarding claim 2).

Regarding claim 8, Furuie in view of Konuma discloses the display unit according to claim 2, wherein a voltage of the first metal wire (225) is the same as a voltage of the first electrode (227; 225 and 227 directly contact each other, FIG. 10).

Regarding claim 9, Furuie in view of Konuma discloses the display unit according to claim 2, further comprising a substrate (221, FIG. 10) under the drive wire (223; Furuie, FIG. 10).

Regarding claim 10, Furuie in view of Konuma discloses the display unit according to claim 9, wherein the substrate (221) is formed of at least one of a glass material (Furuie, ¶ [0041]), a plastic material, a silicon, a resin, or a metal film.

Regarding claim 12, Furuie discloses an electronic apparatus provided with a display unit (see Furuie, FIG. 10), the display unit comprising:

a first insulating layer (224, ¶ [0041]) covering the drive wire (223) and in direct contact with at least a portion of the drive wire (223, FIG. 10), the first insulating layer (224) including a first connection hole (281, FIG. 10);
a first wire (225, ¶ [0041]) provided on the first insulating layer (224) and configured to be electrically connected to the drive wire (223) through the connection hole (281, FIG. 10);
a filling member made of an insulating material (226, ¶ [0045]), the filling member (226) including an upper surface with a convex portion (in light of FIG. 1 of instant application, “convex” is interpreted as curved up) above the first wire (225) and being provided in the first connection hole (281, FIG. 10);
a first electrode (227, ¶ [0041]) covering the filling member (226) over the convex portion of the filling member (226), the first electrode (227) being configured to be in direct contact with and electrically connected to the first wire (225) on a side of the first connection hole from a cross-section perspective (FIG. 10);
a second insulating layer (228, ¶ [0041]) directly atop and in direct contact with the first insulating layer (224) and an end of the first wire (225, FIG. 10; 228 is directly atop an end of 225, and 228 is in direct contact with the end of 225);
a second electrode (230, ¶ [0041]) facing the first electrode (227, FIG. 10); and
a functional layer (229, ¶ [0041]) located between the first electrode (227) and the second electrode (230), the functional layer (229) including a light-emitting layer (¶ [0041]).
Note: “separated from” is interpreted as “not in direct contact with”).
However, Furuie discloses that the first wire (225) is an electrode (¶ [0041]), and the first electrode (227) is made of metal (¶ [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the first wire with metal, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.
Furuie is silent regarding that the second insulating layer (228) is separated from the filling member (226).
However, Konuma discloses a display unit (see Konuma, FIG. 2), wherein a second insulating layer (41a, ¶ [0070]) is directly atop and in direct contact with a first insulating layer (39, ¶ [0013]) and an end of a conductive wire (40, ¶ [0063]) provided on the first insulating layer (39) and configured to be electrically connected to a drive wire (37+32, ¶ [0011]) through a connection hole (FIG. 2); and the second insulating layer (41a) is separated form a filling member (41b, FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Furuie’s second insulating layer separated from the filling member, wherein the filling member includes an upper surface with a convex portion, as taught by Konuma, in order to protect the devices (see Konuma, ¶ [0067]). Accordingly, Furuie’s first electrode completely covers the filling 

Regarding claim 16, Furuie in view of Konuma discloses the electronic apparatus according to claim 2, wherein the light-emitting layer (229) emits a white light (Furuie, ¶ [0041]).

Regarding claim 17, Furuie in view of Konuma discloses the electronic apparatus according to claim 12, wherein the first electrode (227) is electrically connected to the metal wiring (225) on both sides of the connection hole (281) from a cross-section perspective (see statement above regarding claim 12).
Regarding claim 18, Furuie in view of Konuma discloses the electronic apparatus according to claim 12, wherein a voltage of the first metal wire (225) is the same as a voltage of the first electrode (227; 225 and 227 directly contact each other, FIG. 10).

Regarding claim 19, Furuie in view of Konuma discloses the display unit according to claim 12, the display unit further comprising a substrate (221, FIG. 10) under the drive wire (223; Furuie, FIG. 10).

Regarding claim 20.
Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Furuie et al. (US PG-Pub No.: 2015/0053955 A1, hereinafter, “Furuie”), prior art od record, in view of Konuma et al. (US PG-Pub No.: 2001/0019133 A1, hereinafter, “Konuma”), prior art of record, as applied to claims 2 and 12 above, and further in view of Kim et al. (US PG-Pub No.: 2011/0147757 A1, hereinafter, “Kim”), prior art of record.
Regarding claim 3, Furuie in view of Konuma discloses the display unit according to claim 2.
Furuie in view of Konuma is silent regarding that the first metal wire (225) and a second metal wire face each other with a third insulating layer in between, thereby forming a capacitor.
Kim, however, discloses a display unit (see Kim, FIG. 2), wherein a first metal-like wire (180, ¶ [0049]) and a second metal wire (155, ¶ [0049]) face each other with an insulating layer (140, ¶ [0041]) in between, thereby forming a capacitor (FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Furuie’s first metal wire and a second metal wire face each other with a third insulating layer in between, thereby forming a capacitor, as taught by Kim, in order to form a storage capacitor.

Regarding claim 4, Furuie in view of Konuma and Kim discloses the display unit according to claim 3.
Furuie is silent in the same embodiment regarding that the first insulating layer (224) includes a second connection hole, and the first metal wire (225) and the filling member (226) cover the second connection hole.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form another pixel so that the first insulating layer includes a second connection hole, and the first metal wire and the filling member cover the second connection hole, in order to form a display with multiple pixels.

Regarding claim 5, Furuie in view of Konuma and Kim discloses the display unit according to claim 3, further comprising a fourth insulating layer (231; Furuie, ¶ [0041]) covering the second electrode (230, FIG. 10).

Regarding claim 13, Furuie in view of Konuma discloses the electronic apparatus according to claim 12.
Furuie in view of Konuma is silent regarding that the first metal wire (225) and a second metal wire face each other with a third insulating layer in between, thereby forming a capacitor.
Kim, however, discloses a display unit (see Kim, FIG. 2), wherein a first metal-like wire (180, ¶ [0049]) and a second metal wire (155, ¶ [0049]) face each other with an insulating layer (140, ¶ [0041]) in between, thereby forming a capacitor (FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Furuie’s first metal wire and a 

Regarding claim 14, Furuie in view of Konuma and Kim discloses the electronic apparatus according to claim 13, 
Furuie is silent in the same embodiment regarding that the first insulating layer (224) includes a second connection hole, and the first metal wire (225) and the filling member (226) cover the second connection hole.
However, Furuie discloses in another embodiment (Furuie, FIG. 14) that the first insulating layer (224) includes a second connection hole, and the first metal wire (225) and the filling member (226) cover the second connection hole.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form another pixel so that the first insulating layer includes a second connection hole, and the first metal wire and the filling member cover the second connection hole, in order to form a display with multiple pixels.

Regarding claim 15, Furuie in view of Konuma and Kim discloses the electronic apparatus according to claim 13, the display unit further comprising a fourth insulating layer (231; Furuie, ¶ [0041]) covering the second electrode (230, FIG. 10).

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Furuie et al. (US PG-Pub No.: 2015/0053955 A1, hereinafter, “Furuie”), prior art of , as applied to claims 9 and 19 above, and further in view of Yamazaki et al. (US PG-Pub No.: 2011/0266548 A1, hereinafter, “Yamazaki”), prior art of record.
Regarding claim 11, Furuie in view of Konuma discloses the display unit according to claim 9.
Furuie in view of Konuma fails to explicitly disclose that the substrate (221) is formed of a flexible material.
However, Yamazaki discloses a display unit (see Yamazaki, FIG. 6), wherein a substrate (800, FIG. 6) is formed of a flexible material (¶ [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Furuie’s substrate with a flexible material, as taught by Yamazaki, in order to decrease stress during bending and stretching. Also, the selection of a known material (a flexible material) based on its suitability for its intended use (to form a display substrate) supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 21, Furuie in view of Konuma discloses the display unit according to claim 19.
Furuie fails to explicitly disclose that the substrate (221) is formed of a flexible material.
However, Yamazaki discloses a display unit (see Yamazaki, FIG. 6), wherein a substrate (800, FIG. 6) is formed of a flexible material (¶ [0116]).
prima facie obviousness determination. See MPEP § 2144.07.

Response to Arguments
Applicant’s arguments with respect to the amended limitation of claims 2 and 12 filed on May 18, 2021 have been considered but are moot because the arguments do not apply to the update mapping in the current rejection. In the current rejection, the drive wire is 223 in FIG. 10. The drive wire comprises source and/or drain of TFT, and TFT is to drive the display unit.
Applicant also alleged that Furuie in view of Konuma fails to disclose a second insulating layer directly atop and in direct contact with the first insulating layer and an end of the first metal wire, the second insulating layer being separate from the filling member (Remarks, page 10). Examiner respectfully disagrees. As stated above regarding claim 2, a second insulating layer (Furuie’s 228) is directly atop and in direct contact with the first insulating layer (224) and an end of the first metal wire (225). As shown in Furuie’s FIG. 10, 228 is directly atop 224 and an end of 225, and 228 is in direct contact with 224 and the end of 225. Furuie is silent regarding that the second insulating layer is separated from the filling member. However, Konuma cures the deficiency and discloses a second insulating layer (41a) directly atop and in direct In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Examiner would like to point out that if claims 2 and 12 are further amended to recite that a second insulating layer is directly atop and in direct contact with a top surface of an end of the first metal wire, Konuma can still cure the deficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/XIA L CROSS/Examiner, Art Unit 2892